Case: 17-30577      Document: 00514396274         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-30577
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        March 21, 2018
                                                                           Lyle W. Cayce
DAVIN HANKS,                                                                    Clerk


                                                 Plaintiff-Appellant

v.

CASEY MCVEA; RAMAN SINGH,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-438


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Davin Hanks, Louisiana prisoner # 399204, appeals from the district
court’s dismissal with prejudice of his 42 U.S.C. § 1983 complaint pursuant to
28 U.S.C. §§ 1915(e)(2)(B) and 1915A. He has also filed a motion seeking a
stay of the district court’s judgment pending appeal. His motion for a stay is
DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30577     Document: 00514396274     Page: 2   Date Filed: 03/21/2018


                                  No. 17-30577

      We review the dismissal of a civil rights complaint for failure to state a
claim de novo, using the same standard applicable to dismissals under Federal
Rule of Civil Procedure 12(b)(6). Rogers v. Boatright, 709 F.3d 403, 407 (5th
Cir. 2013). On appeal, Hanks argues that the district court erred by failing to
consider his supplemental complaint, which he submitted with his objections
to the magistrate judge’s report, and by dismissing his amended complaint for
failure to state a claim. Because Hanks’s claims stem from his disagreement
with his medical treatment, he has failed to state a claim upon which relief
may be granted. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
Moreover, because accepting his supplemental complaint would have been
futile, the district court did not abuse its discretion in that regard. See Lewis
v. Knutson, 699 F.2d 230, 239 (5th Cir. 1983).
      Accordingly, the district court’s judgment is AFFIRMED. That dismissal
counts as a strike for purposes of 28 U.S.C. § 1915(g).         See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Hanks is WARNED that if he
accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                        2